Citation Nr: 1710903	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  07-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 





					
INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969, including service in the Republic of Vietnam.  His service in Vietnam and receipt of the Combat Infantryman Badge are indicated by record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was remanded by the Board in July 2010, January 2012, April 2015, and April 2016 for further development. 

The Veteran has been in receipt of a total disability rating due to individual unemployability since October 19, 2012.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The evidence of record does not show that the Veteran's skin disorder manifested during, or as a result of, active military service, to include as due to exposure to herbicide agents. 


CONCLUSION OF LAW

The criteria to establish service connection for a skin disability are not met. 
38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as set out at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a letter to the Veteran in April 2006, prior to initial adjudication.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA further has a duty to assist in the development of a claim.  This duty includes assisting in the procurement of service treatments records (STRs), pertinent post-service VA and private treatment records and providing an examination when needed to assist in decided the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA medical treatment records, and the Veteran's statements and testimony.  Additionally, the Board remanded the claims in April 2016 in order to obtain private medical records.  The RO made several attempts to retrieve such treatment records that were identified by the Veteran.  After several attempts, the RO was notified by the private physician that the records were destroyed and were not available.  

Further, in the April 2015 remand, the RO was instructed to provide a VA examination specifically to determine the nature and etiology of any diagnosed skin disability.  An examination and opinion as to the etiology of any diagnosed skin disability were provided in June 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Therefore, the Board finds that the duties imposed by the VCAA have been considered and met.

II. Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

In addition to the requirements above, for specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

The VA has also established a presumption of herbicide agent exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military, served in the Republic of Vietnam during the period beginning on January 1962 and ending May 1975 shall be presumed to have been exposed during such service to an herbicide agent.  
38 C.F.R. §§ 3.307, 3.309(e).  This presumption requires that the Veteran have been present on the landmass or waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008). 

Under 38 C.F.R. § 3.309 (e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

However, the Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442 -449 (1996).
 
When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Factual Analysis 

The Veteran contends that his rashes are due to in-service exposure to herbicides during his service in Vietnam.  

The Veteran's STRs are void of any diagnosis of a skin disorder.  The Board notes the records show the Veteran visited the dermatology clinic in October 1968, but his only skin diagnosis was for ringworm of the neck.  Further, in the Veteran's discharge examination in May 1969, there was no diagnosis or mention of rashes or a skin disability.  There are no other indications of skin issues in his service treatment records.

In 2006, the Veteran filed his claim for skin rashes, due to herbicide exposure.  He received VA examinations in January 2006 and May 2006.  In January 2006, the examiner noted skin rash but no report of chloracne within 1 year of discharge.  The May 2006 examiner diagnosed the Veteran with dermatitis. 

The Veteran received a VA examination in February 2011 and was diagnosed with notalgia paresthetica with mild lichen simplex chronicus.  The examiner opined it is less likely than not that the Veteran's notalgia paresthetica with mild lichen simplex chronicus is related to any skin disorder that he was seen or treated for in the military.  The rationale was that notalgia paresthetica is not an Agent Orange-related skin disorder, and the etiology is not known.  Lichen simplex chronicus is also not an Agent Orange-related skin disorder.  The examiner also noted that the only skin conditions mentioned in the STRs were ringworm and possible syphilis manifestations of the skin which turned out to be negative.   

The Veteran was provided another VA examination in June 2015.  The examiner opined that the Veteran's notalgia paresthetica with mild lichen simplex chronicus was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury or illness.  The examiner based this decision on the lack of diagnosis in the Veteran's service treatment records, the fact that notalgia paresthetica and lichen simplex chronicus are not caused or aggravated by Agent Orange, and that his notalgia paresthetica was more likely than not associated with damage to the Veteran's sensory cutaneous nerves when he fractured his scapula in a motor vehicle accident after service.  The examiner noted that the affected skin was also overlying a known area of significant spinal degenerative osteoarthritis that as likely as not had affected cutaneous sensory nerve that caused a patch of notalgia paresthetica.  

During a June 2016 VA neurology consultation, the Veteran denied having any itching, rashes, hives, or sores on his skin. 

The Veteran additionally claims he has seen a doctor for his rashes since the 1970s, right after service; however, those records are no longer available due to the doctor's passing.  Due to the private medical records mentioned by the Veteran not being obtainable, the Board only has the VA medical records provided in the claims file and the Veteran's lay statements on which to base its decision. 

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's skin condition is related to his military service.

As discussed above, the Veteran has been diagnosed during the pendency of this appeal with notalgia paresthetica with mild lichen simplex chronicus.

Due to the Veteran's service in Vietnam, he is presumed to have been exposed to herbicide agents.  However, the Veteran's skin condition has been diagnosed as notalgia paresthetica with mild lichen simplex.  This condition is not entitled to presumptive service connection based on Agent Orange exposure under 38 C.F.R. 
§ 3.309 (e).  

Therefore, because the Veteran's rashes have been diagnosed as notalgia paresthetica, the Veteran is not entitled to presumptive service connection due to herbicide agent exposure.

Next, the Board will determine whether the Veteran can be awarded service connection under the traditional service connection criteria.  As an initial matter, the Board notes that the Veteran has been diagnosed with notalgia paresthetica with mild lichen simplex chronicus.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

There is no evidence of an event, injury, or disease in service related to the Veteran's notalgia paresthetica with mild lichen simplex chronicus.  As discussed above, the only skin condition the Veteran was treated for during his active military service was for ringworm of the neck. 

Regarding any potential nexus of a skin condition during service to the Veteran's current notalgia paresthetica with mild lichen simplex chronicus, the Board finds that the February 2011 and June 2015 VA medical examinations and opinions to be of significant probative value.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the reviewing physicians' opinions were based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, complete and thorough rationales were provided for the opinions rendered.  As discussed above, the June 2015 physician concluded that the notalgia paresthetica was less likely than not related to service because the Veteran's in-service records were void of any such skin condition and it was not related to herbicide exposure because the medical literature did not demonstrate a link between notalgia paresthetica with lichen simplex chronicus and Agent Orange exposure.  The examiner further went on to explain the likely cause of the Veteran's condition, which, was a motor vehicle accident after service.  The reviewing physician's conclusions are fully explained and consistent with the evidence of record.

The Board also acknowledges the Veteran's assertions that he has suffered from a skin condition since service.  The Veteran is competent to report skin rash symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board further recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

However, although the Veteran is competent to report his symptoms, any opinion regarding whether any skin disability is related to his military service, to include exposure to herbicide agents, requires medical expertise that the Veteran has not demonstrated since rashes and skin conditions can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for a skin disability, to include as due to exposure to herbicide agents.  Therefore, the appeal must be denied. 


ORDER

Entitlement to service connection for a skin disorder, to include as due to exposure to herbicide agents, is denied. 



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


